internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b03 - plr-117209-02 date date distributing controlled fsub state a country b shareholder a shareholder b business x business y date date date date date date date plr-117209-02 a b c d e dear this letter responds to your letter dated date requesting rulings on the federal_income_tax consequences of a proposed transaction additional information was submitted in letters dated april april may june and date the information submitted for consideration is summarized below distributing a state a corporation is the common parent of an affiliated_group_of_corporations that files a consolidated federal_income_tax return on a calendar_year basis using an accrual_method of accounting distributing has one class of voting_stock outstanding which is widely held and publicly traded on date the only five-percent shareholders of distributing were shareholder a and shareholder b both of which are asset management companies that hold the distributing shares for the benefit of others to the best of distributing’s knowledge neither shareholder a nor shareholder b holds distributing common_stock for its own account and no person owning distributing stock through shareholder a or shareholder b holds a 5-percent-or-greater beneficial_interest in distributing common_stock neither shareholder a nor shareholder b participates in the management or operations of distributing and neither was involved in distributing’s decision to pursue the proposed transaction described below distributing directly and indirectly through its subsidiaries including fsub engages in business x and business y distributing formed controlled a state a corporation on date on date distributing contributed business y to controlled in constructive exchange for additional shares of controlled stock in a transaction intended to qualify under sec_351 of the internal_revenue_code the contribution the contribution of one of the business y assets was made subject_to the consent of the holders of distributing’s outstanding senior notes the senior notes since date distributing has contributed additional business y assets to controlled in constructive exchange for controlled stock in transactions intended to qualify under sec_351 and or sec_368 controlled uses an accrual_method of accounting and joins in the consolidated federal_income_tax return filed by distributing as the common parent of the affiliated_group plr-117209-02 on date distributing sold dollar_figurea aggregate principal_amount of convertible subordinated notes the convertible notes pursuant to the terms of the convertible notes i upon completion of a public offering of controlled stock controlled becomes jointly and severally liable for the obligations under the convertible notes and ii upon completion of a spin-off of controlled the convertible notes become convertible into in addition to shares of distributing stock the same number of shares of controlled stock that a holder of convertible notes would have received if the holder had converted its convertible notes immediately prior to the spin-off pursuant to an agreement between distributing and controlled as between distributing and controlled distributing is responsible for all payments on the convertible notes the convertible notes agreement distributing believes it will enhance the success of business x and business y and resolve significant internal and external problems that have arisen as a result of and have been exacerbated by the operation of business x and business y within a single affiliated_group by effecting a restructuring that will completely separate business x from business y the fit and focus purpose moreover to raise the capital it requires to effect the proposed restructuring and to fund the operations capital expenditures acquisitions and other business needs of business x after the restructuring distributing proposes to effect a public offering of its stock of controlled the management of distributing has concluded that based upon documentation and analysis provided by an investment banker an equity offering of controlled stock with an announced intention to separate controlled from distributing will be more cost effective and will raise greater proceeds than an equity offering of controlled stock without such an announced intention to separate controlled or an equity offering of distributing stock the offering purpose to accomplish these objectives distributing has proposed and partially consummated the following transaction the proposed transaction i ii iii immediately prior to date controlled effected a stock split of its common_stock on the basis of e shares for share on date distributing sold b shares representing less than percent of controlled stock in an underwritten public offering the offering after the offering distributing held and continues to hold shares of controlled stock representing control within the meaning of sec_368 distributing used proceeds from the offering to retire its senior notes as of the effective date of the offering distributing and controlled entered into various intercompany agreements the intercompany agreements under one of the intercompany agreements distributing provided controlled with working_capital financing of up to dollar_figurec the loan plr-117209-02 controlled may draw upon the loan until date and all borrowings under the loan will be repayable on date iv as of the effective date of the offering controlled granted options to acquire shares of controlled stock to employees including executive officers and non-management directors of controlled v within d months of the offering distributing will distribute all of its shares of controlled stock pro_rata to distributing’s shareholders the distribution distributing will not distribute fractional share interests of controlled stock distributing shareholders will receive cash in lieu of fractional shares of controlled stock in connection with the distribution options to acquire shares of controlled stock may be issued to holders of options to acquire shares of distributing stock distributing has made the following representations with respect to the proposed transaction a b c c d e f the indebtedness owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities no part of the controlled stock distributed by distributing to distributing’s shareholders is being received by any of such shareholders as a creditor employee or in any capacity other than that of a shareholder of distributing the years of financial information submitted on behalf of distributing is representative of distributing’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the years of financial information submitted on behalf of controlled is representative of controlled’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the proposed transaction distributing and controlled will each continue the active_conduct of their respective businesses independently and with their separate employees the distribution is carried out for the following corporate business purposes the fit and focus purpose and the offering purpose the distribution is motivated in whole or substantial part by such corporate business purposes plr-117209-02 g h i j l k l m n there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock in or securities of distributing or controlled after the proposed transaction there is no plan or intention by distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the proposed transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to liquidate either distributing or controlled to merge either distributing or controlled with any other corporation or except for an intended public offering of fsub1 stock to sell or otherwise dispose_of the assets of distributing or controlled after the proposed transaction except in the ordinary course of business except for the loan and for obligations for payments under the intercompany agreements and the convertible notes agreement no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing’s excess_loss_account with respect to the controlled stock will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for approximately fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length except for certain services to be provided by distributing to controlled and by controlled to distributing at cost under the management services agreement no two parties to the proposed transaction are investment companies as defined in sec_368 and iv the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of either distributing or plr-117209-02 controlled stock entitled to vote or stock possessing percent or more of the total value of shares of all classes of either distributing or controlled stock o p the payment in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing fractional shares and does not represent separately bargained for consideration the gross assets of business x conducted directly by distributing will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of distributing and the gross assets of business y conducted directly by controlled will have a fair_market_value equal to or greater than five percent of the total fair_market_value of the gross assets of controlled based solely on the information submitted and the representations set forth above we hold as follows no gain_or_loss will be recognized by distributing upon the distribution of all its shares of controlled in the distribution sec_355 no gain_or_loss will be recognized by and no amount will be included in the income of the shareholders of distributing upon the receipt of the controlled stock sec_355 the aggregate basis of the distributing stock and the controlled stock in the hands of the distributing shareholders immediately after the distribution will be the same as the aggregate basis of the distributing stock in the hands of the distributing shareholders immediately before the distribution allocated between the distributing stock and the controlled stock in proportion to the fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 b and c the holding_period of the controlled stock received by the distributing shareholders in the distribution will include the holding_period of the distributing stock held by the distributing shareholders with respect to which distribution will be made provided the distributing shareholders held the distributing stock as a capital_asset on the date of the distribution sec_1223 plr-117209-02 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 and sec_1_1502-33 payments made between any of distributing and controlled or their subsidiaries and successors under tax sharing agreements between them with respect to tax_liabilities that i have arisen or will arise for a taxable_period ending before the proposed transaction and ii will not become fixed and ascertainable until after the proposed transaction will be treated as occurring immediately before the distribution we express no opinion about the tax treatment of the proposed transaction under other provisions of the internal_revenue_code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings specifically no rulings have been requested and no rulings are issued with respect to the contribution on date the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalties of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this ruling is directed only to the taxpayer who requested it sec_6110 provides that it may not be used or cited as precedent it is important that a copy of this letter be attached to the federal_income_tax returns of the taxpayers involved for the taxable_year in which the transaction covered by this letter is consummated pursuant to the power_of_attorney on file in this office a copy of this letter has been sent to the taxpayer’s authorized representative sincerely yours richard e coss assistant to the branch chief branch office of associate chief_counsel corporate cc
